Title: To Benjamin Franklin from Francis Coffyn, 29 December 1781
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir
Dunkerque the 29 Xber 1781.
I had the honour to remit your Excellency per my letter of 17th. instant, three receipts for £309. 8. I paid to Sundry prisonners arrived here from England, & to advise your Excellency of my drafft for £.1257. 8. to the order of Messrs Vandenyver Freres & Cie. to which I beg leave to refer.
Coll. Wm. Richardson having been obliged to go to Bruges, to recover his Effects which had been Seased at Said place, on their arrival from England, has Spent the £.240— I had avanced him to proceed to Paris, which Necessitated that Gentleman to apply to me again for assistance, altho’ I had Some reluctance to disburs So much money for the releave of one person, yet considering the distress he would have been left in, with his Son & a Servant, having no body else here he could apply to, I have Supply’d M. Richardson again with


  £.384—″—″
& Paid to the following prisonners arrived here from England


   .144—″—″
to M. Samuel Turbett of Philadelphia


  &168—″—″
to ths. Holmes Capn. & ths. Maratty mate of the brig Lion of Salem.


  £.696—″—″
to gather, as appears by the three inclosed receipts which Sum I have charged to your Excellencys account.


I have the honour to remain with the Compliments of the Season & with due respect. Your Excellency’s Most Obedient & most Humble Servant
F. Coffyn
 
Notation: Coffyn 29 Decr. 1781.
